DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Rieffel on 3/8/2022.

The application has been amended as follows: 

Claim 1:	Apparatus for removing a lesion from a brain comprising:
a tubular probe shaft having a lumen configured to be advanceable through a skull to a site of the lesion;

a cutting instrument;
a wire disposed within the lumen, connected to the cutting instrument by only a distal end of the wire, and configured to:
rotate the cutting instrument; and
contact, with at least a portion of the wire, an inner surface of the lumen when the cutting instrument is rotated; and
a vacuum source in fluid communication with the lumen.

Claim 2 is cancelled. 

Claim 3:	The apparatus of claim 1, wherein the rotation 

Claim 5:	The apparatus of claim 1, wherein the rotation 

Claim 6 is cancelled. 

Claim 7:	The apparatus of claim 1, wherein contact between the wire and the inner surface of the lumen during rotation 

the inner surface of the lumen to inhibit clogging.

Claim 15:	The apparatus of claim 1, including a handle having a motor configured to rotate 

(New) Claim 20: Apparatus for removing a lesion from a brain comprising:
a tubular probe shaft having a lumen configured to be advanceable through a skull to a site of the lesion;
a cutting instrument;
a wire disposed within the lumen, connected to the cutting instrument by only a distal end of the wire, and configured to:
rotationally oscillate the cutting instrument; and
contact, with at least a portion of the wire, an inner surface of the lumen when the cutting instrument is rotationally oscillated; and
a vacuum source in fluid communication with the lumen.

(New) Claim 21:	The apparatus of claim 20, wherein the oscillating rotation of the wire inhibits clogging.

(New) Claim 22:	The apparatus of claim 20, wherein the oscillating rotation of the wire causes the wire to continually abrade against the inner surface of the lumen to inhibit clogging.

Reasons for Allowance
Claims 1, 3-5 and 7-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1) the wire configured to contact, with at least a portion of the wire, an inner surface of the lumen when the cutting instrument is rotated or (claim 20) the wire configured to contact, with at least a portion of the wire, an inner surface of the lumen when the cutting instrument is rotationally oscillated. The closest art found was Fojtik (20150305765). As to claim 1 and 20, the device of Fojtik is not configured to allow the wire to contact the inner surface of the lumen. The way the device is shaped, the size of the blade prevents the wire from hitting the side of the lumen. Modifying the device to meet the missing limitations would likely render the device inoperable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771